‘.
‘.




                  OFFICE OF THE ATT’ORNEY GENERAL     OF TEXAS
                                        AUSTIN




                   tWe ure ..in
                              ~r&eipt




                                                 tdd deed dlaoloaeathat
                                                       ante& 8ol.duid




                                    reupon mush oonreylcse~:ahould?M-
                                     and asid land lhotid         tith-




          park piwpoaes or elia8mrert mitotptlsrlly to tU g$~mtos.
          See ,&IIPoxaa Jur. pn 25. While the deed reoltsa a mminal
          oonnideratian.the fats further d.%aeXoaethat the oatweymoe
          wa4 ro0urlly au outright land donation,to the ,Ptate of Em86
          for park purpoaea.
3IonaN~leOlennLLnk,p8ge         2


          It la 8 well lettled rule that pub110 offioera
and governmental bo8rd.8poraeaa only suah powerr M m
experrly ocderred atpanthem by lalfor are neoerruily
laplIed fro81the power8 80 aonferred. 34 Tex. Jur. 4110;
Hsrlingen Indppendent Sohool Blat. Y. 0. H. Page Q Bra.,
$8 8. Y. (26) 983.
           The .98x88 Strte Parka B&rd ir an agctnoyOS the
State, authoclsed   to and abvged rith the waponalbility of
8oquLrlngandmalntainingr ryntemofpubUa        pada forth8
benefit of the pea le generrlly, Sor the benevolent purpose
Of &WOSIOt~ he81tg happlneaaand general welfare OS aiti-
red.   State v. Br8&8m, Dir. App., 11 S. Y. (ad) 3'17. It
za;e8   8U it8    power and authority by dale tion f'rm the
        See Aatm 1933, 43 rd Ing., p. 571 rh. 187~ Artiale
606%;~. 0. a., aa amended by Aata 1939, 46th Leg., R. S.,
p. 516.
          Mea8      rpeoiria8lly author$.sed'bytlw Ooxwtlttattion
or rtatster, raoh atate agenolea have no 8utihorLtyto oonreg
any   operty8oqairedb~theafor        the pyrpoaer of 0-m
out EL&   delegated    duUer.   When authori&ed by statute to
oonvey ruah $rOperfy, they muat do 80 8triatlr in the manner
protided.
          The poweM, l$ +ny, or the state Parkm B0ard to
aonvey thn~laud8 under ita aontrol are.found in Art&al* 6668,
         whfah we ‘au,
V.A.&?.S.,           ote 88 foll0n I
          “Th ela ldB o a r ahall
                            d     roll6it donation to
     the St&t8 of traota  of land, Urge or ama&     to




     State the title to aq            auah traat 08 traots bi
     land,   or,   where the   rite    popoaed   la not   deemed
     aultable ior a State Park by the %tate hrkr
     Board, to reject or refiuetitle no that it 8halX
     not reat in the StMe, oa ii title to 8 sit8 ha8
     beaome rested in the ltate fa,park pur’posea and
                 deemed~unault8ble $or 8 St8te Pmk W
     the rite ~3.s
     the State Park8 Boqd, whether the United M4ten
     of Amerlaa har ~undertakenthe derelu8pmentoi my
     rite in whloh title to 88~1 18 IIQW mted   in the
     State for park purpoaey  the Board ia helrebrau-
     thorised azxdempowered to trannier title to another
                    i




~BonorabieQlenn Mnk;page     3


     Stete &wrtmeat     or iartitutlon wi&lnu the
     l&nd,    @r-wherethe Lan&aSr'beea&&te~   bj
     a oltx or oounty or other.dogm,   to trui8Ser
     title to auah alty or oount$:,oro'her donor
     where they viah the sit6 returned to them,
     or where the United Strtea of Amerioa has
     undertaken the development of any site in
     whleh  tltLe to 8cUs 18 now vested in the State
     for park purpowa   to tmuxafer title to the
     United States OS Amerlar, or where the deed
     to the State Pmka Board containa a reveralon
     alma8 provldlng that title shall revert to
     the donor when not uaed for park pPrpoaea to
     dealare t&&t the park la unauitable for SC&e
     Park purposes and that ,tlt.tle
                                   has reverted to




                              of'thla seation the ,Stete.Prrkr
             Wmiir'th~~mvialona
Board has the wth6rltT ?where land has been donated br a altr
to truvfer tltle'to 8uah oitr where they viah the site returned
to theii'upon ~r~tro-thlrdb:(Skb) rote of khe member8 at the
Board &uthorlslaS e-me, au&pro~lding that the ?hMrmm     of the
Board mU,~?Ign   all l.natr?mentaso autherlmd..
          W&er auother alalue sf the same rtat&e wh%ah w
quote aa followa: "or where the deed to;the State Park8 Board
oontalna a rereralon olauae prorldlmg that title ah&U revert
to the donor when not used i'orpark purposes” the Board ~  an
addltlonal ruth~lt~ ql3dortbs ,rrat-•itu&tieaand statute "to
dealme that the pmk ,La unaul.table'Ss~Stat: park pu@poaea
and that title haa Feverted to t~4~gra&gra.
          There+re 1t.l.athe opiaiou of this de
the Tessa State Park8 Board has the requisite aur-I"      -!+-
                                                  hopity te
deed any portion oaf the ,deioclbeddonated landa to the City
HonorableQlena wsk, page 4


of Xerrrllle, if it wirhea that same be returned,wider the
oanditlonsurb in the%mamar yaoMmd       under Art. 6068,
ji. 0. s., aa atended   Aota 937, 45th Leg., p. 360; Aota
1939, 46th Leg., p. 51 .
                                     Yours very truly




                                          eia   PEZ!
                                                Aa;Iatant

                                BY
                                       aheaterlL'ZE%
CEO: eah




APEFMVEB
0PIMeN o-
By /a/ B. V..B.,
       chairaan

ThlaOpImioaOeaaIderedW
ApprovedIn X&milted
                  Wnferenae